[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             April 1, 2008
                              No. 07-11132                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 06-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSE ALFONSO QUINONES-ANGULO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 1, 2008)

Before CARNES, BARKETT and COX, Circuit Judges.

PER CURIAM:

     Mark W. Ciaravella, appointed counsel for Jose Alfonso Quinones-Angulo
on this direct criminal appeal, has filed a motion to withdraw on appeal supported

by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.E.2d 493 (1967). Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Quinones-Angulo’s convictions and

sentences are AFFIRMED.




                                          2